                                                                                                           JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                         CIVIL MINUTES - GENERAL
 Case No.         CV 20-01644 PA (KSx)                                            Date    February 24, 2020
 Title            James Shaw, et al. v. Wright Medical Technology, Inc., et al.



 Present: The Honorable           PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                               Not Reported                           N/A
                Deputy Clerk                              Court Reporter                        Tape No.
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                             None                                                  None
 Proceedings:                  IN CHAMBERS - COURT ORDER

       Before the Court is a Notice of Removal filed by defendant Wright Medical Technology, Inc.
(“Removing Defendant”). (Dkt. No. 1 (“Removal”).) For the reasons discussed below, the Court finds
that Removing Defendant has not satisfied the requirements of diversity jurisdiction.

        “Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress.” See, e.g., Kokkonen v. Guardian Life Ins. Co.,
511 U.S. 375, 377 (1994). A suit filed in state court may be removed to federal court if the federal court
would have had original jurisdiction over the suit. 28 U.S.C. § 1441(a). “The burden of establishing
federal jurisdiction is on the party seeking removal, and the removal statute is strictly construed against
removal jurisdiction.” Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261, 1265 (9th Cir. 1999).
“Federal jurisdiction must be rejected if there is any doubt as to the right of removal in the first
instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

         To invoke this Court’s diversity jurisdiction, Removing Defendant must prove that (1) there is
complete diversity of citizenship between the parties, and (2) the amount in controversy exceeds
$75,000. 28 U.S.C. § 1332. A natural person must be a citizen of the United States and be domiciled in
a state to establish “state citizenship” for diversity purposes. Kantor v. Wellesley Galleries, Ltd., 704
F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled in places they reside with the intent to remain or
to which they intend to return. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001).
For purposes of diversity jurisdiction, a corporation is a citizen of any state where it is incorporated and
of the state where it has its principal place of business. 28 U.S.C. § 1332(c).

         Here, Removing Defendant makes no allegation in its Notice of Removal regarding the
citizenship of plaintiffs James Shaw and Lisa Shaw (“Plaintiffs”). Plaintiffs’ First Amended Complaint
alleges “Plaintiffs . . . are and were residents of the state of California.” (Removal, Ex. A ¶1.) But
residence is not necessarily the same as domicile. Kanter, 265 F.3d at 857 (“A person residing in a given
state is not necessarily domiciled there, and thus is not necessarily a citizen of that state.”). Therefore,
the Notice of Removal has not properly alleged Plaintiffs’ citizenship. Compare Kanter, 265 F.3d at 857


CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 4
                                                                                                        JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES - GENERAL
 Case No.       CV 20-01644 PA (KSx)                                            Date   February 24, 2020
 Title          James Shaw, et al. v. Wright Medical Technology, Inc., et al.

(“Absent unusual circumstances, a party seeking to invoke diversity jurisdiction should be able to allege
affirmatively the actual citizenship of the relevant parties.”).

         Even if Removing Defendant had properly alleged Plaintiffs’ citizenship in California, they still
would not have made a sufficient showing that there is fraudulent joinder in this case. The Ninth Circuit
recognizes an exception to the complete diversity requirement where a defendant has been “fraudulently
joined.” Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001). Fraudulent joinder arises
if a plaintiff “fails to state a cause of action against a resident defendant, and the failure is obvious
according to the settled rules of the state.” McCabe v. Gen. Foods Corp., 811 F.2d 1336, 1339 (9th Cir.
1987). If the Court finds that the joinder of a non-diverse defendant is fraudulent, that defendant’s
presence in the lawsuit is ignored for the purposes of determining diversity. See, e.g., Morris, 236 F.3d
at 1067.

         “There is a presumption against finding fraudulent joinder, and defendants who assert that
plaintiff has fraudulently joined a party carry a heavy burden of persuasion.” Plute v. Roadway Package
Sys., Inc., 141 F. Supp. 2d 1005, 1008 (N.D. Cal. 2001). A claim of fraudulent joinder should be denied
if there is any possibility that the plaintiff may prevail on the cause of action against the in-state
defendants. See id. at 1008, 1012. “The standard is not whether plaintiffs will actually or even probably
prevail on the merits, but whether there is any possibility that they may do so.” Lieberman v. Meshkin,
Mazandarani, No. C-96-3344 SI, 1996 WL 732506, at *3 (N.D. Cal. Dec. 11, 1996). “In determining
whether a defendant was joined fraudulently, the court must resolve ‘all disputed questions of fact and
all ambiguities in the controlling state law in favor of the non-removing party.’” Plute, 141 F. Supp. 2d
at 1008 (quoting Dodson v. Spiliada, 951 F.2d 40, 42–43 (5th Cir. 1992)). Further, “[a]ll doubts
concerning the sufficiency of a cause of action because of inartful, ambiguous or technically defective
pleading must be resolved in favor of remand.” Id. (citing Archuleta v. American Airlines, Inc., No. CV
00-1286, 2000 WL 656808, at *4 (C.D. Cal. May 12, 2000)).

        While a court can look at evidence including declarations, a court should remand a case “where a
defendant raises a defense that requires a searching inquiry into the merits of the plaintiff’s case, even if
that defense, if successful, would prove fatal.” Morris, 236 F.3d at 1066. “Accordingly, a defendant
seeking removal based on an alleged fraudulent joinder must do more than show that the complaint at
the time of removal fails to state a claim against the non-diverse defendant.” Nation v. Bayer Healthcare
Pharmaceuticals, Inc., No. 13CV4689, 2013 WL 12144106, at *1 (C.D. Cal. Aug. 19, 2013). “Remand
must be granted unless the defendant shows that the plaintiff would not be afforded leave to amend his
complaint to cure [the] purported deficiency.” Id. (quotations omitted).

        Removing Defendant does not dispute that defendants Advanced Surgical Devices, Inc., William
Zurowski, and Frank Velazco (“Distributor Defendants”) are citizens of California. (Removal ¶¶ 8-10.)
Removing Defendant instead argues the Distributor Defendants were “fraudulently joined and their
citizenship [should be] disregarded for purposes of removal.” (Id. ¶ 5.) Removing Defendant argues
“Plaintiffs’ failure to allege a claim of any substance against the Distributor Defendants shows that they
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                   Page 2 of 4
                                                                                                       JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES - GENERAL
     Case No.   CV 20-01644 PA (KSx)                                            Date   February 24, 2020
     Title      James Shaw, et al. v. Wright Medical Technology, Inc., et al.

are sham defendants who have been fraudulently joined for the sole purpose of defeating diversity.” (Id.
¶ 15.) Removing Defendant further alleges that, because Plaintiffs have already amended their
complaint once, they cannot amend again to assert a valid claim against the Distributor Defendants. (Id.)

        Removing Defendant’s argument is unpersuasive. This Court is not convinced that, at the very
least, Plaintiffs would not be able to amend their First Amended Complaint to allege valid claims against
the Distributor Defendants. For example, Plaintiffs’ First Amended Complaint alleges that Advanced
Surgical Devices, Inc. is a California-based distributor or sales representative of the orthopedic product
at issue in this case that is manufactured by Removing Defendant. (Removal, Ex. A, ¶ 3.) One of
Plaintiffs’ causes of action is for failure to warn. (Id. ¶ 17.) Plaintiffs may be able to amend their First
Amended Complaint to adequately allege a cause of action for failure to warn against Advanced Surgical
Devices, Inc. While Plaintiffs’ First Amended Complaint “may indeed be deficient as accused, . . . leave
to amend those deficiencies would be appropriate,” and “[r]emand must be granted unless the
[Removing Defendant] shows that [Plaintiffs] would not be afforded leave to amend [their] complaint to
cure this purported deficiency.” Nation, 2013 WL 12144106, at *2. Removing Defendant has made no
such showing here.

        The Court finds that Removing Defendant has not met its “heavy burden of persuasion” that
there is no possibility that Plaintiffs may prevail on any of their claims against the Distributor
Defendants. Neither the First Amended Complaint itself nor any evidence submitted in support of the
Notice of Removal forecloses the possibility that Plaintiffs would be granted leave to amend to cure any
purported deficiency. Removing Defendant’s fraudulent joinder argument therefore fails.1/

        For the reasons stated above, Removing Defendant has failed to establish that complete diversity
exists. See 28 U.S.C. § 1447(c). The Court does not have jurisdiction over this action. Accordingly, the


1/
        The Court also notes that Removing Defendant’s Notice of Removal is procedurally defective.
To remove an action from state to federal court, a defendant must file a notice of removal “within thirty
days after the receipt by the defendant, through service or otherwise, of a copy of the initial pleading
setting forth the claim for relief upon which such action or proceeding is based.” 28 U.S.C. §
1446(b)(1); see also Parrino v. FHP, Inc., 146 F.3d 699, 703 (9th Cir. 1998) (“[A] proper removal notice
must be filed within 30 days of service of the plaintiff’s complaint.”). Here, Removing Defendant was
served with Plaintiffs’ original Complaint on December 2, 2019. (Removal ¶ 2.) Removing Defendant
argues its Notice of Removal is timely because Plaintiffs subsequently voluntarily amended their
Complaint and filed a First Amended Complaint, which was served on Removing Defendant on January
21, 2020. (Id. ¶¶ 3-4.) However, the Court’s review of the original Complaint and First Amended
Complaint shows that Plaintiffs’ original Complaint alleged causes of action against the same
defendants, and there is nothing in the First Amended Complaint that put Removing Defendant on notice
for the first time that this case may have been removable. Thus, in order to be procedurally proper, this
case had to be removed to this Court within 30 days of December 2, 2019.
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                  Page 3 of 4
                                                                                                       JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES - GENERAL
 Case No.       CV 20-01644 PA (KSx)                                            Date   February 24, 2020
 Title          James Shaw, et al. v. Wright Medical Technology, Inc., et al.

Court remands this action to the Superior Court of the State of California for the County of Los Angeles,
Case No. 19STCV36986, for lack of subject matter jurisdiction.

         IT IS SO ORDERED.




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                  Page 4 of 4
